           Case 7:18-cv-06892-NSR Document 32 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                  10/2/2020
KEITH HALL,

                               Plaintiff,

         -against-
                                                                     18-cv-6892 (NSR)
DEPARTMENT OF CORRECTIONS MEDICAL
DEPARTMENT, SING SING CORR. FACILITY;                         MEMORANDUM & ORDER
CENTRAL OFFICE: FELIX EZEKWE, M.D.
PROVIDER, SING SING CORR. FACILITY; MS.
RASIA FERDOUS, MEDICAL DIRECTOR, SING
SING CORR. FACILITY; F.M.D. DANA GAGE;
CENTRAL OFFICE MEDICAL DEPARTMENT,

                               Defendants.



NELSON S. ROMÁN, United States District Judge

         Plaintiff Keith Hall, by application received September 9, 2020, seeks appointment of pro

bono counsel. (ECF No. 30.)

         Unlike in criminal proceedings, the Court does not have the power to obligate attorneys

to represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296, 308–09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the

Court may, at its discretion, order that the Pro Se Office request an attorney to represent an

indigent litigant by placing the matter on a list circulated to attorneys who are members of the

Court’s pro bono panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y.

2007).

         The Second Circuit set forth the standards governing the appointment of counsel in pro se

cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co.,

877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60–62 (2d Cir.

1986). These cases direct the district courts to “first determine whether the indigent’s position
           Case 7:18-cv-06892-NSR Document 32 Filed 10/02/20 Page 2 of 2




seems likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to

consider “secondary criteria,” including the pro se litigant’s “ability to obtain representation

independently, and his ability to handle the case without assistance in the light of the required

factual investigation, the complexity of the legal issues, and the need for expertly conducted

cross-examination to test veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392

(quoting Hodge, 802 F.2d at 61–62). “Even where the claim is not frivolous, counsel is often

unwarranted where the indigent’s chances of success are extremely slim,” and the Court should

determine whether the pro se litigant’s “position seems likely to be of substance,” or shows

“some chance of success.” Hodge, 802 F.2d at 60-61.

         The proceedings are still in their early stages, and no Defendant has filed an answer. Thus,

the Court is unable to conclude that Plaintiff cannot handle the case without assistance, although

this conclusion may change as the action progresses. Furthermore, the Court still cannot ascertain

whether Plaintiff’s position shows a strong chance of success, nor are the legal issues in this case

particularly complex.

         Therefore, because the Court does not find any circumstances which warrant the

appointment of pro bono counsel at this time, Plaintiff’s motion is DENIED without prejudice to

renew at a later stage in the proceedings. The Clerk of Court is respectfully directed to mail a copy

of this Order to Plaintiff at his address as listed on ECF and to show proof of service.


Dated:    October 2, 2020                                     SO ORDERED:
          White Plains, New York



                                                 ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge
